CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Brenham Oil & Gas Corp. (An Exploration Stage Company) Kemah, Texas We hereby consent to the inclusion in this Registration Statement on Form S-1 dated September 21, 2010, of our report dated September 21, 2010 relating to the consolidated financial statements of Brenham Oil & Gas Corp. as of December 31, 2009 and 2008 and for the years then ended and for the period from November 7, 1997 (inception) to December 31, 2009.We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas September 21, 2010
